Exhibit 10.3

 

 

THIRD AMENDMENT TO LEASE

 

This THIRD AMENDMENT TO LEASE (the “Third Amendment”) dated this 2nd day of May,
2018 (the “Effective Date”) is made by and between ONE CANAL PARK MASSACHUSETTS,
LLC, a Delaware limited liability company (“Landlord”), and HUBSPOT, INC., a
Delaware corporation (“Tenant”).

RECITALS:

 

A.WHEREAS, Landlord and Tenant entered into that certain Lease dated October 7,
2016, as amended by that certain First Amendment to Lease dated February 14,
2017, as amended by Second Amendment to Lease (the “Second Amendment”) dated
March 12, 2018 (collectively, the “Lease”) whereby Tenant leases from Landlord
certain premises consisting of approximately 55,386 rentable square feet,
comprised of: (i) 16,750 rentable square feet on the second (2nd) floor
(“Premises A”); (ii) approximately 8,562 rentable square feet on the second
(2nd) floor (“Premises B”); (iii) approximately 9,022 rentable square feet on
fourth (4th) floor of the Building (“Premises C”); (iv) approximately 21,052
rentable square feet on the fourth (4th) floor of the Building (“Premises D”);
and (v) approximately 10,109 rentable square feet on the first (1st) floor of
the Building (collectively, Premises A, Premises B, Premises C and Premises D
shall be known as the “Existing Premises”) in the building located at One Canal
Park, Cambridge, Massachusetts (the “Building”); and

 

B.WHEREAS, the Term of the Lease was originally scheduled to expire on January
31, 2026 (the “Original Term”) and was extended pursuant to the Second Amendment
for the “Stub Term” commencing on February 1, 2026 and expiring on April 30,
2029 (the “Stub Term” and together with the Original Term, the “Term”).

 

C.WHEREAS, Landlord and Tenant desire to provide for a potentially earlier
Commencement Date with respect to Premises B.

 

 

AGREEMENT:

 

NOW THEREFORE, in consideration of the promises contained herein and other good
and valuable consideration, the receipt of which is hereby acknowledged, the
parties agree as follows:

 

1.Recitals.  The recitals set forth above are incorporated herein and made a
part of this Third Amendment as if set forth herein in full.

 

2.Capitalized Terms.  All capitalized terms used in this Third Amendment that
are not defined in this Third Amendment shall have the meanings ascribed to such
terms in the Lease. In the event of any conflict between the terms of the Lease
and the terms of this Third Amendment, the definitions set forth in this Third
Amendment shall control.

 

1

 

--------------------------------------------------------------------------------

Exhibit 10.3

3.Commencement Date for Premises B. The Commencement Date with respect to
Premises B shall be amended to be the later date to occur of (i) the date
Landlord delivers possession of Premises B to Tenant vacant, broom clean, free
of tenants, occupants, property and debris, in compliance with all applicable
Laws and free of all Hazardous Materials that are required to be removed,
remediated, or encapsulated pursuant to applicable Environmental Laws and with
the roof, structural elements and base building systems including, without
limitation, HVAC, mechanical, plumbing, electrical, elevator services, roofing,
fire safety access and emergency egress systems serving the Premises in good
working order, and (ii) January 1, 2019. In no event shall Landlord deliver
Premises B to Tenant prior to January 1, 2019.

 

4.Rent Commencement Date for Premises B. The Rent Commencement Date with respect
to Premises B shall be amended to be the later date to occur of (i) three (3)
months following the Commencement Date for Premises B, and (ii) April 1, 2019.  

 

5.Yearly Rent for Premises B.

 

 

(a)

Effective as of the Rent Commencement Date for Premises B, Tenant shall pay
Yearly Rent with respect to Premises B for the remainder of the Original Term in
accordance with the following schedule and in accordance with all other terms
and conditions applicable to the payment of Yearly Rent under the Lease:

 

Lease Year

Yearly Rent

Monthly Payment

Per Rentable Square Foot

January 1, 2019 –

March 30, 2019

$0.00

 

$0.00

$0.00

April 1, 2019 –

September 30, 2019

N/A

$49,231.50

$69.00

October 1, 2019 –

September 30, 2020

$599,340.00

$49,945.00

$70.00

October 1, 2020

September 30, 2021

$607,902.00

$50,658.50

$71.00

October 1, 2021 –

September 30, 2022

$616,464.00

$51,372.00

$72.00

October 1, 2022 –

September 30, 2023

$625,026.00

$52,085.50

$73.00

October 1, 2023 –

September 30, 2024

$633,588.00

$52,799.00

$74.00

October, 1, 2024 –

September 30, 2025

642,150.00

$53,512.50

$75.00

October 1, 2025 –

January 31, 2026

N/A

$54,226.00

$76.00

 

 

(b)

During the Stub Term, the Yearly Rent payable with respect to Premises B is
included in the Yearly Rent payable pursuant to Section 5 of the Second
Amendment.

 

2

 

--------------------------------------------------------------------------------

Exhibit 10.3

6.Counterparts and Authority.  This Third Amendment may be executed in several
counterparts, each of which shall be an original and all of which shall
constitute but one and the same instrument.  Landlord and Tenant each warrant to
the other that the person or persons executing this Third Amendment on its
behalf has or have authority to do so and that such execution has fully
obligated and bound such party to all terms and provisions of this Second
Amendment.

 

7.Confirmation of Lease. Except as amended by this Third Amendment, all terms
and provisions of the Lease shall remain in full force and effect, and as
further modified by this Third Amendment, is expressly ratified and confirmed by
the parties hereto. This Third Amendment shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns,
subject to the provisions of the Lease regarding assignment and subletting.

 

8.Governing Law; Interpretation and Partial Invalidity.  This Third Amendment
shall be governed and construed in accordance with the laws of the Commonwealth
of Massachusetts.  If any term of this Third Amendment, or the application
thereof to any person or circumstances, shall to any extent be invalid or
unenforceable, the remainder of this Second Amendment, or the application of
such term to persons or circumstances other than those as to which it is invalid
or unenforceable, shall not be affected thereby, and each term of this Third
Amendment shall be valid and enforceable to the fullest extent permitted by
law.  The titles for the paragraphs are for convenience only and are not to be
considered in construing this Third Amendment.  This Third Amendment contains
all of the agreements of the parties with respect to the subject matter hereof,
and supersedes all prior dealings between them with respect to such subject
matter.

 

9.Binding Agreement.  This document shall become effective and binding only upon
the execution and delivery of this Third Amendment by both Landlord and Tenant.

 

 

[SIGNATURE PAGE TO FOLLOW]




3

 

--------------------------------------------------------------------------------

Exhibit 10.3

 

IN WITNESS WHEREOF, Landlord and Tenant have caused this Third Amendment to be
executed as of the Effective Date.

 

LANDLORD:  

 

ONE CANAL PARK MASSACHUSETTS, LLC

a Delaware limited liability company

 

By:  Bay State REIT, LLC

a Delaware limited liability company, its Manager

 

By:  U.S. Real Estate Investment Fund REIT, Inc.

a Delaware corporation, its Manager

 

By:/s/ Thomas Taranto

Name:  Thomas Taranto

Title:   Vice President

TENANT:

 

HUBSPOT, INC.

a Delaware corporation

 

By: /s/ John Kelleher

Name:  John Kelleher

Title: General Counsel

 

 

 

 

 

4

 